Title: From Alexander Hamilton to Zebulon M. Pike, 24 October 1799
From: Hamilton, Alexander
To: Pike, Zebulon M.


          
            Sir,
            New York Octor 24th—1799
          
          Your letter of the twenty first of this month has just been delivered to me.
          I have heretofore written to Mr. Hodgdon respecting a supply of Clothing for the men commanded by Captain Shoemaker. It will be well for you however after settling your the pecuniary concerns at Trenton to see Mr. Hodgdon, and to do any thing which may depend on you towards the accomplishment of the object.
          It is the duty of the Contractor to furnish all supplies which fall within the departments of Commissary and Quarter Master. Whether they will advance money to Captain Shoemaker or provide for the necessary objects in a different way is a thing which they must determine.
          With consideration I am, Sir
        